EXHIBIT 10.13

AMENDMENT TO THE TENNANT COMPANY PENSION PLAN

 

Pursuant to the authority delegated to the undersigned by the Board of Directors
of TENNANT Company (the “Company”), the undersigned hereby authorizes the
amendment of the Tennant Company Pension Plan (the “Plan”) effective as of
December 31, 2002.

WHEREAS, the Company has authority to amend the Plan pursuant to the provisions
of Section 11.1 of the Plan at such time and in such a manner as the Company may
desire; and

WHEREAS, the Company wishes to amend the Plan to adopt a Model Amendment issued
by the Service to conform the Plan to Revenue Ruling 2001-62 issued by the
Internal Revenue Service, and

WHEREAS, the Company wishes to amend the Plan to reflect certain provision of
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”).

NOW, THEREFORE, BE IT RESOLVED, that the amendment set forth in Exhibit A,
attached hereto, to amend the Plan to comply with Internal Revenue Code Sections
415 and 417(e) as required under Revenue Ruling 2001-62 is hereby approved and
adopted as of the effective date set forth on Exhibit A.

FURTHER RESOLVED, that the amendments set forth on Exhibit B, attached hereto,
to amend the Plan reflect certain provision of the Economic Growth and Tax
Relief Reconciliation Act of 2001 (“EGTRRA”) is hereby approved and adopted as
of the effective dates set forth on Exhibit B.

 

Dated: December 26, 2002

TENNANT Company

 

 

 

 

 

By:

/s/ Janet Dolan

 

 

Its President

 

 

 

--------------------------------------------------------------------------------


EXHIBIT A

 

 

TENNANT Company Pension Plan

 

Amendment of Plan to Comply with

Sections 415 and 417(e), as Required Under Revenue Ruling 2001-62

 

1.             This amendment shall apply to distributions with annuity starting
dates on or after December 31, 2001.

2.             Notwithstanding any other Plan provisions to the contrary, the
applicable mortality table used for purposes of adjusting any benefit or
limitation under Section 415(b)(2)(B), (C), or (D) of the Internal Revenue Code
as set forth in Section 6.11 of the Plan and the applicable mortality table used
for purposes of satisfying the requirements of Section 417(e) of the Internal
Revenue Code as set forth in Section 2.3(b) and (c) of the Plan is the table
prescribed in Revenue Ruling 2001-62.

3.             For any distribution with an annuity starting date on or after
the effective date of this amendment and before the adoption of this amendment,
if application of the amendment as of the annuity starting date would have
caused a reduction in the amount of any distribution, such reduction is not
reflected in any payment made before the adoption date of this amendment. 
However, the amount of any such reduction that is required under Section
415(b)(2)(B) must be reflected actuarially over any remaining payments to the
Participant.

 

 

 

--------------------------------------------------------------------------------


EXHIBIT B

 

TENNANT Company Pension Plan

Amendment of the Plan for EGTRRA

 

PREAMBLE

Adoption and effective date of amendment.  This amendment of the Plan is adopted
to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”).  This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder.  Except as otherwise provided, this
amendment shall be effective as of the first day of the first Plan Year
beginning after December 31, 2001.

Supersession of inconsistent provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

SECTION 1.  MODIFICATION OF TOP-HEAVY RULES

1.1.         Effective date.  This section shall apply for purposes of
determining whether the Plan is a top-heavy plan under Code Section 416(g) for
Plan Years beginning after December 31, 2001, and whether the Plan satisfies the
minimum benefits requirements of Code Section 416(c) for such years.  This
section amends Article 12 of the Plan.

1.2.         Determination of top-heavy status.

(a)           Key Employee.  Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having 415
Compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having 415 Compensation of more
than $150,000.  The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

(b)           Determination of present values and amounts.  This paragraph (b)
shall apply for purposes of determining the present values of Accrued Benefits
and the amounts of account balances of Employees as of the determination date.

(i)            Distributions during year ending on the Determination Date.  The
present values of Accrued Benefits and the amounts of account balances of an
Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the 1-year period ending on the
Determination Date.  The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i).  In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

(ii)           Employees not performing services during year ending on the
Determination Date.  The Accrued Benefits and accounts of any individual who has
not performed services for the Employer during the 1-year period ending on the
Determination Date shall not be taken into account.

1.3          Minimum benefits.  For purposes of satisfying the minimum benefit
requirements of Code Section 416(c)(1) and the Plan, in determining years of
Service with the Employer, any service with the Employer shall be disregarded to
the extent that such Service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no Key Employee or former Key
Employee.

SECTION 2.  DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

2.1          Effective date.  This section shall apply to distributions made
after December 31, 2001.

2.2          Modification of definition of eligible retirement plan.  For
purposes of the direct rollover provisions in Section 6.2 of the Plan, an
eligible retirement plan shall also mean an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. 
The definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
Alternate Payee under a Qualified Domestic Relation Order, as defined in section
Code Section 414(p).

 

 

 

--------------------------------------------------------------------------------